Title: From Alexander Hamilton to Rufus King, 6 February 1799
From: Hamilton, Alexander
To: King, Rufus



New York Feby 6. 1799
Dr. Sir

This will be delivered to you by Mr. Isambard Brunell French by birth, but Anti-Jacobin by principle, and by necessity an Inventor of Ingenious Machines. He goes to England to endeavour to obtain a patent for one, which he has contrived for the purpose of copying. He has a passport from Mr. Liston and I believe our Secretary of State. This letter is to ask for him such patronage as in your situation and in his may be proper.
You will have seen the Kentucke & Virginia resolutions. If well managed this affair will turn to good account. In my apprehension it is only disagreeable not formidable. The general progress of things continues in a right direction.
Yrs. truly & Affecly

A Hamilton
R King Esq

